UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1649


WILLIAM SCOTT DAVIS, II;      BABY J.F.D., c/o William        S.
Davis, II; ESTATE OF WILLIAM SCOTT DAVIS, SR., Deceased,

                Plaintiffs - Appellants,

          v.

ALBERT J. SINGER; WAKE COUNTY GOVERNMENT; DANIELLE DOYLE;
SYDNEY J. BATCH; BATCH, POORE & WILLIAMS; MICHELE JAWORSKI
SUAREZ; MELANIE A. SHEKITA; MICHELLE SAVAGE; ERIC CRAIG
CHASSE; LISA SELLERS; CHARLOTTE MITCHELL; WENDY KIRWAN;
SONJI CARLTON; NANCEY BERSON; SUSAN GARVEY, Doctor; ROBERT
B. RADAR; MARGARET EAGLES; RICHARD CROUTHARMEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00007-RBS-DEM)


Submitted:   June 20, 2013                   Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William   Scott    Davis       seeks    to    appeal    the   district

court’s order denying his motion for an order to file exhibits

under   seal,    motions    to   appoint       counsel,      and     motions   for   a

preliminary injunction and temporary restraining order.                         This

court   may    exercise    jurisdiction        only    over    final    orders,      28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Davis seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We deny Davis’

motion for the appointment of counsel.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            DISMISSED




                                         2